Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to the board decision mailed 1/19/2021. 
Claims 1-22 are pending in this application.
Claims 2, 6, 11, 15, 19 have been cancelled.
Claims 1, 8, 14 have been amended.
Claims 1, 3-5, 7-10, 12-14, 16-18, 20-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Scott Weitzel (54,534) on March 9, 2021.
The attached proposed amendment “Claims for Ex Amnd 4366YDT-229.pdf” is accepted and to be entered.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.

1.	(Currently Amended) A method, comprising:
establishing, by a server connected to a network, a collaboration session between a first device connected to the network and a second device connected to the network, the collaboration session having an audio portion and a visual portion, and wherein the visual portion comprises a visual content of the collaboration session and a pointer;
monitoring, by the server, activity on the audio portion;
determining, by the server, that the second device is active on the audio portion; [[and]]
in response to determining that the second device is active on the audio portion, transferring, by the server, pointer control of the pointer, from the first device to the second device, thereby enabling the second device to affect the pointer of the visual portion while the first device maintains control of the visual content portion of the visual content; and
wherein transferring pointer control to the second device is conditional upon determining, by the server, that a second user associated with the second device has been speaking for a length of time beyond a threshold amount of time.

6.	(Canceled)

8.	(Currently Amended) A system, comprising:

a speaker detection module operable to determine an active device from a number of devices is active on the audio portion; [[and]]
a pointer control assignment module of the server operable to assign control of the pointer to the active device and not operable to assign the visual content portion; and
an administrative module, of the server, operable to modify the pointer control assignment module to perform at least one of revoke pointer control assigned to the active device, prevent at least one of the number of devices from being assigned control of the pointer, and determining a speaking threshold amount of time that must be met by an active user associated with the active device prior to the active device being assigned control of the pointer.

11.	(Canceled)

14.	(Currently Amended) A system, comprising:
means to establish a collaboration session with a first and second device, the collaboration session having an audio portion delivered via an audio channel and a visual portion, wherein the visual portion comprises a visual content of the collaboration 
means to monitor the audio portion;
means to determine the second device is active on the monitored audio portion; [[and]]
upon the second device being active on the audio portion, means to transfer control of the pointer of the video portion to the second device while the first device maintains control of the visual content portion of the visual content; and
wherein the means to transfer control of the pointer to the second device is conditional upon determining that a second user associated with the second device has been speaking for a length of time beyond a previously determined threshold.

19.	(Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein transferring pointer control to the second device is conditional upon determining, by the server, that a second user associated with the second device has been speaking for a length of time beyond a threshold amount of time“, as recited in claim 1 and similarly stated in claim 8 and 14. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 3-5, 7-10, 12-14, 16-18, 20-22 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./




/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446